DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 7, 13, and 19-20 are amended and claims 5 and 18 are cancelled due to Applicant's amendment dated 04/27/2021.  Claims 1-4, 6-8, 13-17, and 19-20 are pending.
The objection to claim 7 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 04/27/2021.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 04/27/2021. The rejection is withdrawn.
The rejection of claims 1-4, 6-8, 13-17 and 19-20 as set forth in the previous Office Action is withdrawn due to reconsideration of the original grounds of rejection.  However, as outlined below, new grounds of rejection have been made over (i) Ueno et al. US 2011037065 A1 in view of Werner et al. us 2009/0212280 A1; (ii) Zhou et al CN 104037347 A in view of Zhang, Xinwen, et al. "Improving the stability of organic light-emitting devices using a solution-processed hole-injecting layer." Applied surface science 255.18 (2009): 7970-7973 and Takashi JP 2008041894A; and (iii) Ueno et al. US 2012/0091448 A1 in view of Xu, Zhen-He, et al. "Synthesis, characterization, and crystal structures of two new polyoxomolybdate wheel clusters." Inorganic Chemistry Communications 9.12 (2006): 1315-1318., hereinafter referred to as (“Xu”).
	
Response to Arguments
Applicant’s arguments on pages 8-10 of the reply dated 04/27/2021 with respect to the rejection of claims 1-3, 5-8, and 14 under 35 U.S.C. as being unpatentable over Furukawa et al. (US 2009/0174315 A1) as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below in view of (i) Ueno et al. US 2011037065 A1 in view of Werner et al. us 2009/0212280 A1; and (ii) Zhou et al CN 104037347 A in view of Zhang, Xinwen, et al. "Improving the stability of organic light-emitting devices using a solution-processed hole-injecting layer." Applied surface science 255.18 (2009): 7970-7973 and Takashi JP 2008041894A.
Applicant’s arguments, see page 10, filed 04/27/2021, with respect to the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Furukawa et al (US 2009/0174315 A1) in view of Kim et al (US 2016/0056387 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ueno et al. US 2011037065 A1 in view of Werner et al. us 2009/0212280 A1.
Applicant argued Furukawa required compound (A) to have a work function of not more than 3.0 eV to be combined with compound (B) having a work function of not less than 4.0 eV (Furukawa, ¶ [0021]). Thus one of ordinary skill in the art would not have been motivated to combined Ag, Au, Fe, Os, Ru, or Zn of Kim as the first component of Furukawa, as Ag, Au, Fe, Os, Ru, and Zn have work functions of 4.0 eV or more (¶ [0007]-[0008], [0032]). For this reason, the arguments have been found persuasive.
Applicant’s arguments on page 11 of the reply dated 04/27/2021 with respect to the rejection of claims 13 and 15-20 under 35 U.S.C. as being unpatentable over Ueno et al. (US 2012/0031448) as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below in view of Ueno et al. US 2012/0091448 A1 in view of Xu, Zhen-He, et al. "Synthesis, characterization, and crystal structures of two new polyoxomolybdate wheel clusters." Inorganic Chemistry Communications 9.12 (2006): 1315-1318., hereinafter referred to as (“Xu”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0037065 A1 (“Ueno ‘065”) in view of Werner et al. US 2009/0212280 A1 (“Werner”).
Regarding claims 1-2 and 4, Ueno ‘065 teaches a device comprising two or more electrodes facing each other and a positive hole injection transport layer disposed between two electrodes, wherein the positive hole injection transport layer contains a reaction product of a molybdenum complex or tungsten complex (¶ [0028]). Ueno ‘065 teaches the positive hole injection layer is produced by a solution applying method (coating process) comprising the molybdenum complex or tungsten complex (¶ [0032]).
Ueno ‘065 teaches the positive hole injection transport layer becomes a film having a high stability, thus improving positive hole injection property, with excellent adhesion to an adjacent 
Ueno ‘065 teaches a specific example of an organic EL element in Example 1 (¶ [0249]) wherein Molybdenum complex 1 (see ¶ [0219]) is dissolved in ethyl benzoate (solvent) to prepare a coating solution for forming a positive hole injection transport layer (¶ [0252]), wherein the coating solution is then dried to evaporate the solvent (¶ [0253]).
Ueno ‘065 fails to teach the positive hole injection transport layer further containing an organic metal complex or metal salt comprising one or more of Group I, Group VIII, Group XI, and Group XII metals. However, Ueno ‘065 does note that in the field of organic electroluminescent elements, it is beneficial to increase the electric conductivity of a hole transport layer so that charge transport ability and charge injection ability is improved (¶ [0006]). Ueno ‘065 further the positive hole injection transport layer may function as an organic semiconductor layer (¶ [0099]).
Werner teaches it is known in the art to modify organic semiconductors with regard to their electrical characteristics, especially their electrical conductivity, by doping them, which leads to an increase in the conductivity of charge transport layers, thus reducing ohmic losses, and an improved passage of the charge carriers between the contacts and the organic layer (¶ [0004]). Werner teaches a specific method of using a metal complex as an n-dopant for doping an organic semiconducting matrix material in order to alter the latter’s electrical characteristics (abstract), wherein the dopant is preferably doped at a concentration of 1:10 or less relative to the matrix molecule (¶ [0257]).Werner teaches the n-dopants substantially increase the conductivity of charge transport layers, and/or the passage of the charge carriers between the contacts and the organic layer can be improved considerably in applications as electronic devices (¶ [0008]). Werner teaches the n-dopant metal complex may be present in individual layers of an electronic device (¶ [0272]). 
Werner teaches it is particularly preferred to have a neutral or charged transition metal atom as the central atom of the electron-rich metal complex, wherein the metal atom may be Fe (Group VIII), Cu (Group XI), Zn (Group XII), Ag (Group XI), and Au (Group XI) among others (¶ [0011]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to dope the positive hole injection transport layer of Example 1 of Ueno ‘065 with an n-dopant metal complex at a doping concentration of 1:10 or less relative to the matrix molecule, based on the teaching of Werner.  The motivation for doing so would have been to substantially increase the conductivity of the positive hole injection transport layer and/or the passage of charge carriers between the contacting layers, as taught by Werner.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically use metal complexes of Fe, Cu, Zn, Ag, or Au as the n-dopants doped at a concentration of 1:10 or less relative to the matrix molecule, because it would have been choosing metal complexes designated as suitable n-dopants, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the n-dopant in the positive hole injection transport layer of the organic EL element of Ueno ‘065 and possessing the benefits taught by Werner.  One of ordinary skill in the art would have been motivated to produce additional layers comprising n-dopants having the benefits taught by Werner in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Thus, the atomic ratio of the Fe, Cu, Zn, Ag, or Au of the n-dopant metal complex to the Mo in the molybdenum complex 1 among the total metal atoms in the coating composition is 1:10 or less, which overlaps with the claimed range of 50 at% to 99.9 at%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

	
Regarding claims 6-8, Ueno ‘065 in view of Werner teach the organic EL element as discussed above with respect to claim 1. In Example 1, the solvent is ethyl benzoate (¶ [0252]), which is an ester. Ueno ‘065 does not specifically teach Example 1 wherein the solvent is alcohol-based or ketone-based. However, Ueno ‘065 does teach the organic solvent is not particularly limited as long as the redox reaction of the organic solvent and the molybdenum complex is appropriately performed (¶ [0129]). Ueno ‘065 teaches the organic solvent may also be alcohol- or ketone-based, and teaches specific examples of the alcohol-based solvent including ethylene glycol (¶ [0130]).
Therefore, given the teachings of Ueno ‘065, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ethyl benzoate solvent with ethylene glycol, because Ueno ‘065 teaches the solvent may suitably be selected as ethylene glycol.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that ethylene glycol would be useful as the solvent in the coating composition of the positive hole transport injection layer of Ueno ‘065 in view of Werner and possess the benefits taught by Ueno ‘065 and Werner.  See MPEP 2143.I.(B).
It is known in the pertinent art that ethylene glycol has the following chemical structure:
    PNG
    media_image1.png
    59
    146
    media_image1.png
    Greyscale
. 
Per claim 7, ethylene glycol reads on the claimed General Formula 1, wherein:
n, l, and m are each 1;
R1, R2, R3, and R4 are each hydrogen atoms
Regarding claim 14, Ueno ‘065 in view of Werner teach the organic EL element as discussed above with respect to claim 1. Ueno ‘065 teaches the organic EL element of Example 1 contains the following layer structure: anode, positive hole injection transport layer (1), positive hole injection .

Claims 1-3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. CN 104037347 A—English translation obtained from Espacenet, hereinafter referred to as (“Zhou”)—in view of Zhang, Xinwen, et al. "Improving the stability of organic light-emitting devices using a solution-processed hole-injecting layer." Applied surface science 255.18 (2009): 7970-7973., hereinafter referred to as (“Zhang”), and Takashi JP 2008041894A—English translation obtained from Global Dossier, hereinafter referred to as (“Takashi”).
Regarding claims 1-3, Zhou teaches a laminated organic electroluminescence device comprising a charge generation layer, wherein the charge generation layer includes an n-type doped layer (¶ [0010]). Zhou teaches the n-type doped layer is formed from first metal oxides doped with n-type materials, wherein the first metal oxide may be tantalum pentoxide, niobium pentoxide, or vanadium dioxide and the n-type materials may be lithium fluoride, lithium chloride, lithium bromide, or lithium carbonate (¶ [0010]). Zhou teaches the n-type doped layer of the charge generation layer can prevent total reflection of light and can reduce the electron injection barrier potential and improve the hole injection ability (¶ [0031], [0051], and [0052]). 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose vanadium dioxide as the first metal oxide of the charge generation layer, because it would have been choosing a specific metal oxide, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the first metal oxide in the charge generation layer of the organic electroluminescence device of Zhou and possessing  
The instant specification recites on pg. 17 in the second paragraph that the organic metal complex may include a metal oxide. Vanadium dioxide is an oxides and comprises a transition metal of Group V. Thus the limitation wherein the charge generation layer comprises an organic metal complex comprising one of Group V transition metals is met.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose lithium bromide as the n-type dopant of the charge generation layer, because it would have been choosing a n-type dopant, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the n-type dopant in the charge generation layer of the organic electroluminescence device of Zhou and possessing the benefits taught by Zhou.  One of ordinary skill in the art would have been motivated to produce additional layers comprising n-type dopants having the benefits taught by Zhou in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Lithium bromide is recognized in the pertinent art to be a salt, and comprises lithium which is of the Group I metals. Thus the limitation wherein the charge generation layer comprises a metal salt comprising one of Group I metals is met.
Zhou teaches preferably the mass percentage of the n-type material in the first metal oxide is 10-60% so as to give full play to the advantages of the high refractive index of the first metal oxide and the n-type material to improve the electron transport ability (¶ [0053]). 
As the mass percentage of lithium bromide (LiBr) in vanadium dioxide (VO2) is 10-60%, the table below shows the atomic ratio of VO2 among both LiBr and VO2 at different mass percentages of LiBr:

    PNG
    media_image2.png
    158
    299
    media_image2.png
    Greyscale

As the subscript for Li in the chemical formula for lithium bromide (LiBr) is 1 and the subscript for V in vanadium dioxide (VO2) is 1, the transition metal vanadium (Group 5) has the same atomic ratio as VO2.
Zhou fails to teach the n-type doped layer is formed by coating composition. Instead, Zhou teaches the n-type doped layer is formed by vacuum evaporation (¶ [0086]).
Zhang teaches the operational stability is a critical factor for the commercialization of the organic light-emitting diode (OLED) in flat panel displays and lighting (pg. 7970, first paragraph). Zhang teaches forming a hole-injection layer by either spin-coating or vacuum deposition (pg. 7971, first paragraph). Zhang teaches forming the hole-injection layer by spin-coating can dramatically improve the stability of the devices by improving the surface morphology of the hole-injection layers (pg. 7973, Conclusion). Zhang teaches the half lifetime of the device comprising the spin-coated hole-injection layer is 2.7 times better than that of the device wherein the hole-injection layer is vacuum deposited (pg. 7973, Conclusion). Zhang further teaches with the spin-coating technique, OLED devices can achieve a considerable performance and stability as compared to vacuum deposition (pg. 7973, Conclusion).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the n-type doped layer by spin-coating rather than vacuum evaporation, based on the teaching of Zhang.  The motivation for doing so would have been to increase the organic electroluminescence device’s performance and stability, as taught by Zhang.
While Zhang does teach an example of the spin-coating technique that involves creating a solution comprising the hole injection material and a solvent (pg. 7971, second paragraph), Zhang fails 
Takashi teaches an electroluminescent element comprising a layer containing a transition metal oxide, wherein the transition metal oxide may be molybdenum oxide (¶ [0008]). Takashi teaches a layer containing a transition metal oxide is disposed between a light-emitting layer and an anode by a coating film (¶ [0011]). Takashi teaches the coating film containing an oxide of a transition metal is a charge injection layer containing molybdenum oxide, vanadium oxide, or tungsten oxide (¶ [0054]). Takashi teaches the step of forming the coating film includes dispersing the transition metal oxide in a solvent to form a slurry, wherein the slurry is applied by spin coating (¶ [0020]). Takashi teaches this method of forming the coating film produced a flat film with extremely easy surface (¶ [0020]). Takashi teaches the solvent may be water, ethanol, xylene, or the like (¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a solvent for the n-type doped layer of the charge generating layer of Zhou. One would specifically have been motivated to look to the formation of the layer containing a transition metal oxide of Takashi, wherein the solvent is water, ethanol, xylene, or the like, as Takashi teaches these solvents are compatible with a metal oxide. The motivation for doing so would have been to produce a flat film with extremely easy surface, as taught by Takashi.
Water, ethanol, and xylene are organic solvents and thus meet the limitation wherein the coating composition comprises an organic solvent.
Regarding claim 6, Zhou in view of Zhang and Takashi teach the n-type doped layer of claim 1, as described above. Takashi teaches the solvent may be ethanol (¶ [0046]), which is an alcohol.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose ethanol as the solvent for forming the n-type doped  
Regarding claim 14, Zhou in view of Zhang and Takashi teach the n-type doped layer of claim 1, as described above. Zhou teaches the organic electroluminescence device comprises an anode, a first light-emitting unit, a charge generation layer, a second light-emitting unit, and a cathode that are sequentially stacked (¶ [0010]). Thus the n-type doped layer is disposed between two organic material layers (light-emitting units) and comprises the coating composition as discussed above with respect to claim 1.

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsunami et al. US 2009/0160325 A1 (“Yatsunami”).
Regarding claim 13, Yatsunami teaches an organic EL device which drives over a wide range from low brightness to high brightness for light source applications, operates stably over a wide range of brightness and has excellent life property (abstract). Yatsunami teaches the device comprises at least one pair of electrodes and a plurality of functional layers disposed between the electrodes, the functional layers comprising a layer having the light emitting function, which contains a charge injection layer composed of at least one inorganic material (abstract).
Yatsunami teaches it greatly improves the luminescence intensity when a complex oxide including a transition metal was used in the charge injection layer (¶ [0052]).  Yatsunami teaches 2O5) (¶ [0053]-[0054]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use lithium vanadate, because it would have been choosing a material designated for the charge injection layer, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the complex oxide in the charge injection layer of the organic EL device of Yatsunami and possessing the benefits taught by Yatsunami.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a complex oxide having the benefits taught by Yatsunami in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Yatsunami teaches the charge injection layer is formed from a thin film of metal oxide (¶ [0081]). Yatsunami teaches specific examples of the formation of the charge injection layer in Example 1 (see ¶ [0091]) and Example 2 (see ¶ [0141]), wherein the charge injection layer is made of only one metal oxide. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the charge injection layer form only lithium vanadate, because one of ordinary skill in the art would reasonably have expected the elements of the lithium vanadate to predictably maintain their respective properties or functions after they have been used in the charge injection layer, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
As the charge injection of Yatsunami contains only lithium vanadate and the chemical formula for lithium vanadate (LiV2O5) contains twice as many atoms of vanadium as lithium, the atomic ratio of vanadium (Group 5) among the total metal atoms in the charge injection layer is 67 at%.
Regarding claim 15, Yatsunami teaches the organic EL device of claim 13, as described above. Yatsunami is silent as to the thickness of a charge injection layer when the charge injection layer comprises a complex oxide. However, Yatsunami does teach a thickness of a charge injection layer 
Regarding claim 16, Yatsunami teaches the organic EL device of claim 13, as described above. Yatsunami teaches the thin film of a metal oxide (for the charge injection layer) is formed by vacuum vapor deposition (¶ [0086]), wherein the environment for vacuum vapor deposition is under a reducing atmosphere by means of heating and sublimation (¶ [0119]). Therefore, Yatsunami teaches the claim limitation wherein the charge injection layer is annealed.


Claims 13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. US 2012/0091448 A1 (“Ueno ‘488”) in view of Xu, Zhen-He, et al. "Synthesis, characterization, and crystal structures of two new polyoxomolybdate wheel clusters." Inorganic Chemistry Communications 9.12 (2006): 1315-1318., hereinafter referred to as (“Xu”).
Regarding claim 13
Ueno ‘488 teaches the hole injecting layer and/or hole transporting layer comprises metal oxide clusters that include at least one metal element selected from among elements of Group 5, Group 6, or Groups 8-10 of the Periodic Table, which are metal oxide clusters of polyoxometalate giant cluster molecules (¶ [0081]). 
Ueno ‘488 teaches particular preferred polyoxometalates (POM) are metal oxide clusters comprising at least one metal element selected from among molybdenum (Mo) (Group 6), tungsten (W) (Group 6), vanadium (V) (Group 5) and iron (Fe) (Group 8) (¶ [0125]).  Ueno ‘488 teaches an organic electronic device comprising a hole injecting layer and/or hole transporting layer containing metal oxide clusters as described above allow devices with low-voltage driving, high power efficiency and long lifetime to be realized (¶ [0063]).
Ueno ‘488 fails to teach a POM comprising one or more of Group V, Group VI, and Group VII transition metals and one or more of Group I, Group XI, and Group XII metals. However, Ueno ‘488 does teach specific examples of metal oxide clusters, wherein the metal oxide clusters may have mixed valences (¶ [0120]) and comprise two metals as the core, such as {Mo57Fe6} and {Mo57V6} (¶ [0126]). Ueno ‘488 further teaches that the metal of the metal oxide cluster is primarily at least one type of element selected from among Groups 5-11 (¶ [0117]). Additionally, Ueno ‘488 teaches a metal oxide cluster having a wheel-shape ({Mo248}) is suitable (¶ [0125]). 
Xu teaches polyoxometalates play important roles in the design of new materials with novel electronic properties, as they can be tuned at the molecular level and exhibit fascinating structures and properties (pg. 1315, first column, first paragraph). Xu further teaches the metal oxide-based nanoobjects (polyoxometalates) have a multitude of functions, e.g. potential receptors for anions and cations (pg. 1315, second column, first paragraph).
Xu teaches wheel-shape polyoxometalates with novel structures and desirable properties (pg. 1315, second column, first paragraph), including the mixed-valence polyoxomolybdate-based cluster 4)21[Mo57Cu6(NO6)O168(OH)3(H2O)24]∙53H2O (pg. 1316, first column, first paragraph). As the mixed-valence polyoxomolybdate-based cluster has a complex structure, it will be referred to hereinafter by its transition metals, i.e. {Mo57Cu6}, as taught by Ueno ‘488 in ¶ [0123].
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use {Mo57Cu6} as the metal oxide cluster of the hole injecting layer and/or the hole transporting layer, based on the teaching of Xu.  The motivation for doing so would have been to use a polyoxometalate having potential receptors for anions and cations and exhibiting desirable properties, as taught by Xu.
Furthermore, given the general formula and teachings of Ueno ‘488, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the metal oxide cluster examples of Ueno ‘488 with {Mo57Cu6}, because Xu teaches {Mo57Cu6} is a mixed-valence, wheel-shaped polyoxometalate comprising transition metals in Group VI (Mo) and Group XI (Cu) and Ueno ‘488 teaches mixed valence (Ueno ‘488, ¶ [0120]), wheel-shaped metal oxide clusters (Ueno ‘488, ¶ [0125]) having elements of groups 5-11 (Ueno ‘488, ¶ [0117]) are suitably selected as the polyoxometalate. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that {Mo57Cu6} would be useful as the metal oxide cluster in the hole injecting layer and/or the hole transporting layer of the organic electronic device of Ueno ‘488 and possess the benefits taught by Ueno ‘488 and Xu.  See MPEP 2143.I.(B).
Regarding claim 15, Ueno ‘488 in view of Xu teaches the organic electronic device of claim 13, as discussed above. Ueno ‘488 teaches the film thickness of the hole injecting layer and/or hole transporting layer is preferably 1-500 nm (¶ [0146]).
Regarding claim 16, Ueno ‘488 in view of Xu teaches the organic electronic device of claim 13, as discussed above. Ueno ‘488 teaches a material comprising metal oxide clusters including at least one 
Regarding claim 17, Ueno ‘488 in view of Xu teaches the organic electronic device of claim 13, as discussed above.  Ueno ‘488 teaches the work function of the hole injecting layer and/or hole transporting layer is preferably 5.0-6.0 eV and more preferably 5.0-5.8 eV (¶ [0147]).
Regarding claim 19, Ueno ‘488 in view of Xu teaches the organic electronic device of claim 13, as discussed above. Ueno ‘488 teaches polyoxometalates can generally be represented by the following formula: 
    PNG
    media_image3.png
    27
    62
    media_image3.png
    Greyscale
 (¶ [0116]). Xu teaches the polyoxomolybdate (NH4)21[Mo57Cu6(NO6)O168(OH)3(H2O)24]∙53H2O (pg. 1316, first column, first paragraph). In view of Ueno ‘488 ¶ [0123], the polyoxomolybdate is referred to by its transition metals, i.e. {Mo57Cu6}.
Per claim 19, Ueno ‘488 teaches the hole injection or transporting layer is composed of M1xM2yOz, wherein:
M1 is a Group VI transition metal (Mo);
M2 is a Group XI metal (Cu);
z is 168;
x is 57;
y is 6;
x+y = 63;
Regarding claim 20, Ueno ‘488 in view of Xu teaches the device as discussed above with respect to claim 13. Ueno ‘488 teaches the claimed invention above but fails to teach the hole injection or .
Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130009131 A recites inorganic semiconductor materials include zinc oxide, copper oxide, vanadium oxide, etc., wherein inorganic semiconductor materials can include a dopant (¶ [0182]), and a dopant may be an oxide of lithium, sodium, potassium, and cesium (¶ [0030] and [0208]).
Li, Xinchen, et al. "Over 1.1 ev workfunction tuning of cesium intercalated metal oxides for functioning as both electron and hole transport layers in organic optoelectronic devices." Advanced Functional Materials 24.46 (2014): 7348-7356. Recites CsxMoO3 and CsxV2O5
Wang, Jian, Yun-Ju Lee, and Julia WP Hsu. "Sub-10 nm copper chromium oxide nanocrystals as a solution processed p-type hole transport layer for organic photovoltaics." Journal of Materials Chemistry C 4.16 (2016): 3607-3613. Recites CuCrO2 as an efficient hole transport layer for organic photovoltaic devices (abstract).
Sumets, M. "Charge transport in LiNbO3-based heterostructures." Journal of Nonlinear Optical Physics & Materials 26.01 (2017): 1750011. Recites LiNbO3 and the charge transport phenomena associated with the metal oxide-based structures (Conclusion).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.R.W./
Examiner, Art Unit 1786                                                                                                                                                                                          
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786